Case 1:19-mc-00222-LAP Document5 Filed 09/03/19 Page 1 of 4

 

 

 

 

 

 

 

 

 

USDC SPRY
DOCUMENT
FP ELECTR GLACALLY FILED

UNITED STATES DISTRICT COURT DOC #: wn se
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 9-2 (G__
team mem mmm mma xX Jona
IN RE NONJUDICIAL CIVIL FORFEITURE :
PROCEEDING REGARDING $1,101, 093.00 STIPULATION AND ORDER
IN UNITED STATES CURRENCY AND 82 oT
ASSORTED MONEY ORDERS WITH A TOTAL, 19 Misc. 222 {LAP}
VALUE OF $58,199.95 SEIZED ON OR
ABOUT November 11, 2018,
meme memset x i

WHEREAS, on or about November 11, 2018, the Drug =:
Enforcement Administration (the “DEA”) seized $1,101,093.00 in|
United States currency and 82 assorted money orders with a :
total value of $58,199.95 in Secaucus, New Jersey (the "seized
Property”) and the DEA initiated an administrative forfeiture
proceeding against the Seized Property pursuant to Title 18, : |
United States Code, Section 1956 and Title 21, United States °
Code, Section 881 by timely sending written notice of its intext
to forfeit the Seized Property to all known interested parties;

WHEREAS, on or about January 28, 2019, the DEA :
received a claim from Navin and Dina Patel (the “Claimants”) ;;
asserting an interest in the Seized Property; :

WHEREAS, the DEA subsequently referred the matter to

 

the United States Attorney’s Office for judicial forfeiture; |
i |
WHEREAS, no other party has claimed an interest in the

Seized Property;

 

 
Case 1:19-mc-00222-LAP Document5 Filed 09/03/19 Page 2 of 4

WHEREAS, on or about April 29, 2019, the Court entered
a Stipulation and Order wherein the Claimants, agreed to an
extension of the deadline for the Government to file a complaint
against the Seized Property no later than May 29, 2019;

WHEREAS, on or about May 29, 2019, the. Court entered 'a
Stipulation and order wherein the Claimants, agreed to an :
extension of the deadline for the Government to file a complaint
against the Seized Property no later than August 29, 2019;

WHEREAS, Title 18, United States Code, Section,
983{a) (3) (A) provides that,“{n]ot later than 90 days after a:
claim has been filed, the Government shall file a complaint fox
forfeiture in the manner set forth in the Supplemental Rules for
Certain Admiralty and Maritime Claims or return the property .
pending the filing of a complaint, except that a Court in the;

district in which the complaint will be filed may extend the 7
period for filing a complaint for good cause shown or upon
agreement of the parties”;

WHEREAS, pursuant to Title 18, United States Code,
Section, 983(a)(3), the United States is required to file a
civil complaint to forfeit the Seized Property no later than
August 29, 2019; i

WHEREAS, the Claimants, through counsel, Alan G.

 

 

 
Case 1:19-mc-00222-LAP Document5 Filed 09/03/19 Page 3 of 4

 

Peyrouton, Esq., have consented to an additional 60-day

extension of the deadline for the Government to file a complaint

against the Seized Property;
WHEREAS, Alan G. Peyrouton, Esq., attorney for the
Claimants, represents and warrants that he is authorized to

execute this Stipulation on behalf of his clients, Navin and

Dina Patel; and

WHEREAS, the Government requests an extension of 60 days

tc file a complaint from August 29, 2019 to October 29, 2019;

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

 

 
Case 1:19-mc-00222-LAP Document5 Filed 09/03/19 Page 4 of 4

NOW, THEREFORE, IT IS HEREBY ORDERED, upon agreement of
the aforementioned parties and pursuant to Title 18, United
States Code, Section 983(a) (3) (A), that the time in which the
Government is required to file a complaint for forfeiture of the
Seized Property is extended from August 29, 2019, wp to and

including October 29, 2019.

AGREED AND CONSENTED To:

GEOFFREY §. BERMAN
United States Attorney for the
Southern District of New York

py: (tay od #/26 (Zola
SEBASTIAN A, SWETT DATE
Assistant United States Attorney
One St. Andrew’s Plaza
New York, New York 10007 a
Tel.: (212) 637-6522 ii

By: 4 Depa es 16 20l¢ :
ALAN G. PEYROUTON, ESQ. DAT of

Attorney for Mavin Patel
and Dina Patel

 

 

SQ ORDERED: / a
Yorba? Mpereller WHIT
HONORABLE LORETTA A. PRESKA DATE \

UNITED STATES DISTRICT JUDGE

 

 
